Name: Commission Regulation (EC) NoÃ 1830/2006 of 13 December 2006 amending Regulation (EC) NoÃ 2092/2004 laying down detailed rules for the application of an import tariff quota of dried boneless beef originating in Switzerland
 Type: Regulation
 Subject Matter: Europe;  international trade;  animal product;  trade;  foodstuff;  tariff policy
 Date Published: nan

 14.12.2006 EN Official Journal of the European Union L 354/3 COMMISSION REGULATION (EC) No 1830/2006 of 13 December 2006 amending Regulation (EC) No 2092/2004 laying down detailed rules for the application of an import tariff quota of dried boneless beef originating in Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas: (1) Commission Regulation (EC) No 2092/2004 (2) opens, on a multi-annual basis for periods from 1 January to 31 December, a duty-free import tariff quota for the import of 1 200 tonnes of dried boneless beef falling within CN code ex 0210 20 90 and originating in Switzerland. (2) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (3) applies to import licences for import tariff quota periods starting from 1 January 2007. Regulation (EC) No 1301/2006 lays down in particular detailed provisions on applications for import licences, the status of applicants and the issue of licences. That Regulation provides that import tariff quotas shall be opened for a period of 12 consecutive months and limits the period of validity of licences to the last day of the import tariff quota period. The provisions of Regulation (EC) No 1301/2006 should apply to import licences issued pursuant to Regulation (EC) No 2092/2004, without prejudice to additional conditions or derogations laid down in that Regulation. As Regulation (EC) No 2092/2004 provides that the quota in question is managed on the basis of certificates of authenticity issued by the Swiss authorities and import licences, it is necessary to align the provisions of Regulation (EC) No 2092/2004 on Chapter I and III of Regulation (EC) No 1301/2006 where appropriate. (3) Regulation (EC) No 2092/2004 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2092/2004 is amended as follows: 1. In Article 1, the first sub-paragraph is replaced by the following: A Community duty-free import tariff quota for dried boneless meat of bovine animals falling within CN code ex 0210 20 90 and originating in Switzerland is hereby opened every year for an annual volume of 1 200 tonnes for periods from 1 January to 31 December (hereinafter the quota). 2. In Article 2(2), the second sub-paragraph is deleted. 3. Article 5 is replaced by the following: Article 5 Certificates of authenticity and import licences shall be valid for three months from their respective dates of issue. 4. Article 6 is replaced by the following: Article 6 The provisions of Regulations (EC) No 1291/2000 and (EC) No 1445/95, as well as Chapter I and III of Regulation (EC) No 1301/2006 shall apply, subject to the provisions of this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 362, 9.12.2004, p. 4. (3) OJ L 238, 1.9.2006, p. 13.